*1091ORDER
Considering the Joint Petition for Interim Suspension filed by respondent, William C. Passman, and the Office of Disciplinary Counsel,
IT IS ORDERED that William C. Pass-man, Louisiana Bar Roll number 21797, be and he hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19.3, pending further orders of this court. Pursuant to Supreme Court Rule XIX, § 26(E), this order is effective immediately.
/s/ Pascal F. Calogero, Jr.
Justice, Supreme Court o Louisiana